Name: Council Regulation (EEC) No 1988/81 of 13 July 1981 concerning the arrangements for importation into Italy of jute yarn originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 7 . 81 Official Journal of the European Communities No L 194/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1988/81 of 13 July 1981 concerning the arrangements for importation into Italy of jute yarn originating in Thailand THE COUNCIL OF THE EUROPEAN COMMUNITIES, quantities of the quantitative limit fixed for one year to the limit for the following year, and the use in anticipation of a part of a quantitative limit fixed for the following year ; Whereas it is provided that products entering Italy under the inward processing arrangements, or any other suspensive arrangements, which are re-exported from the customs territory of the Community, in their original state or after processing, will not be counted against the quantitative limits fixed ; Whereas under the above arrangement Thai exports of jute yam to the Community are subject to export licences issued by the Thai authorities ; whereas imports into Italy of jute yarn placed on board in Thailand from 1 January 1981 on the basis of export licences issued by the Thai authorities before that date must be counted against the ceiling fixed for 1981 , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, following the consultations held between the European Economic Community and the Kingdom of Thailand on the basis of the arrangement in force between the Community and Thailand concerning exports of jute yarn, the Government of that country has undertaken to establish a voluntary restraint for exports of jute yarn to Italy for the period 1 January 1981 until 31 December 1983 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the effectiveness of the voluntary restraint measures introduced by the Thai authorities is depen ­ dent on the establishment of a system of Community surveillance the implementation of which requires that imports of the products in question into Italy are subject to authorization ; Whereas the voluntary restraint measures set quantita ­ tive limits for exports effected during the years 1981 , 1982 and 1983 ; whereas it is accordingly necessary to fix quantitative limits for imports into Italy of the products in question ; Whereas the consultations provide for the possibility of carrying over, up to a certain percentage, unused 1 . Imports into Italy of the following products originating in Thailand and imported from that country during the period 1 January 1981 to 31 December 1983 shall be subject to the production of an import authorization granted by the competent authorities of the Member State concerned . The import authorizations will be limited to the quantities indicated below : CCT heading No Description Unit Quantitative limits 1981 1982 1983 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 Tonnes 3 390 3 660 3 955 No L 194/2 Official Journal of the European Communities 17. 7 . 81  to carry over unused quantities of a quantitative limit fixed in the agreed minutes from one year to the limit fixed for the following year,  to use in anticipation a part of a quantitative limit fixed for the following year, it shall so inform the Member State , which shall authorize imports in excess of the limits fixed in Article 1 up to the amount of the quantities indicated by the Commission . 2 . Import authorizations shall be granted automati ­ cally and without delay, within the limits indicated in paragraph 1 , upon production by the importer of an export licence granted by the competent authorities in Thailand and containing the particulars set out in the Annex hereto . Imports thus authorized shall be counted against the quantitative limit fixed for the period during which the goods were placed on board in Thailand for export to Italy . Imports into Italy of jute yarn placed on board in Thailand from 1 January 1981 on the basis of export licences issued by the Thai authorities before that date shall be counted against the quantities fixed for 1981 . Article 3 Products entering Italy under the inward processing arrangements, or under any other suspensive arrange ­ ments, which are re-exported from the customs terri ­ tory of the Community, either in their original state or after processing, shall not be counted against the quantitative limits fixed in Article 1 . Article 2 Article 4 When the Commission finds that, in accordance with the agreed minutes of consultations, acceptance should be given in respect of a notification by the Thai authorities that they intend : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON 17. 7 . 81 Official Journal of the European Communities No L 194/3 ANNEX Particulars referred to in Article 1 (2 ) Export licences to be issued by the competent authorities in Thailand (') in respect of the products referred to in this Regulation shall specify or include : 1 . the destination , and in particular the town and the Member State of destination ; 2 . a serial number ; 3 . the name and address of the importer ; 4 . the name and address of the exporter ; 5 . a description of the goods ; 6 . the quality ( in tonnes) ; 7 . a certificate to the effect that the quantity in question has been counted against the quantitative limit fixed for Italy or, where appropriate , that the said quantity is intended for re-export, whether or not after further processing, from the Community. (') Department of Foreign Trade, Ministry of Commerce .